Crosby, J.
This is a bill for specific performance of an agreement between the plaintiff and the defendant’s testator. The plaintiff and Emil Moor, the testator, on April 17, 1920, each owned or controlled two hundred and fifty shares of the capital stock of Early & Moor, Inc., a Massachusetts corporation; and on that date entered into a written agreement, a material part of which is as follows:
“ 1. Each of said parties agrees that in case of the decease of the other, the survivor will purchase and acquire the entire capital stock owned or controlled by such deceased party in said corporation at the time of his decease and will pay to the executor or administrator of said deceased party or to such person or persons as may be by law entitled thereto the fair book value of said stock of said deceased party, the same to be ascertained by the regular and usual methods employed in the business of said corporation to ascertain the net worth of said corporation and the fair value of its said stock; and will pay the said purchase price therefor as follows: by three collateral notes of said survivor, each for one-third of said purchase price, bearing interest at the rate of six (6) per cent, per annum, payable quarterly, and maturing in one, two and three years respectively, and secured by the entire capital stock, of said corporation owned by said survivor, the same being pledged as collateral security with and for said notes and each of them. Said notes shall contain the right of prepayment.”
Moor died on June 9, 1921. The book value of the entire *226capital stock on that date, without deduction for depreciation in the value of the merchandise or for worthless or doubtful accounts receivable, was $51,059.23. The defendant contends in her answer that, under the terms of the agreement, she is entitled to one half of that amount as the fair value of the stock owned by the testator.
It is the contention of the plaintiff that the fair book value on June 9,1921, is to be determined by charging off depreciation and bad debts; that the depreciation is the difference between the prices of merchandise carried as book value and the fair market value on that date; that after making such deduction and for bad debts, the total value of the capital stock was $26,291.43, and that one half of that sum was the fair book value of Moor’s stock at the time of his death.
The case was referred to a master who made alternative findings as follows: “ The merchandise is carried on Exhibit 5 at its market value on June 9,1921, and the bills receivable in that exhibit constitute substantially all the bill's receivable that were good on that date. If in determining the fair book value of the defendant’s stock in the corporation under the agreement of April 17, 1920, the value of the merchandise is to be determined solely from its market value on the day of Mr. Moor’s death, June 9, without taking into consideration the sales during the remainder of the month of June and early in July, and without taking into consideration the rise in values that began almost immediately after his death, then I find that the value of the stock of the corporation was $26,291.43 and the value of Mrs. Moor’s, half thereof was $13,145.72, the amount offered by the plaintiff in his bill of complaint. If, however, in determining the fair book value of the defendant’s stock in the corporation I am at liberty to consider evidence showing the rise in value of the merchandise during the month of June, and the actual sales during that month and the early part of July, and if that' evidence was properly admitted, then I find the fair book value of the stock of the corporation to be the sum obtained from the statement of June 30, for the entire month of June, to wit, $42,267.95, and the value of Mrs. Moor’s half thereof $21,133.98.”
*227The master also found that for more than a year before April 17, 1920, the bookkeeper of the corporation prepared monthly statements showing its assets and liabilities, stating the items in the balance of the general ledger, the items of the accounts receivable and accounts payable, and a list of the stock and consignments on hand, the capital, cash on hand, loans, supplies and losses. “ These statements carried the accounts receivable and stock on hand at their book value, namely, at the face value of the accounts receivable, and the cost value of the merchandise. These statements were made for the purpose of securing bank credit and were shown to the banks from time to time as required.” It is found that after December, 1920, until the date of Moor’s death, there was a steady decline in the value of the merchandise and that the business was at its “ lowest ebb ” during the months of May and June, 1921; although the monthly statements from December, 1920, to May 31, 1921, showed the merchandise at the December figures, it had greatly depreciated in value.
The rights of the parties are to be determined by the proper construction of the language of the agreement, which is free from doubt or ambiguity. The words “ fair book value ” are clear when construed in connection with the entire agreement. That value is “ to be ascertained by the regular and usual methods employed in the business of said corporation to ascertain the net worth of said corporation and the fair value of its said stock.” It is plain that the value of the capital stock was not to be determined from the cost of the merchandise as charged on the books, nor by the full amount of the accounts receivable charged regardless of their actual value. The valuation to be made was for the purpose of determining the net worth of the corporation, in order that the value of its stock could be ascertained. This conclusion is confirmed by the recital in the agreement at the outset as to the purpose the parties had in mind in executing it, which was expressed in the following terms: “ Whereas each of the parties hereto desires to protect the interest of the other and also his own interest in case of the decease of either party so that the fair value of said shares of stock *228owned by such, deceased party may be realized, regardless of the price at which it might otherwise have to be offered to said corporation for sale.”
The finding of the master that the monthly statements, which included the merchandise on hand at cost and accounts receivable at their face value, were made for the purpose of securing bank credit explains the reason for such entries and shows that they were not to be taken as representing the net worth of the corporation. It is to be assumed that, when the agreement was made, the statements did not represent the fair book value of the corporation, and it appears that in December, 1920, the parties realized that the cost prices were not fair and reasonable and they were then somewhat reduced, and should have been entered at a still lower figure. It is manifest that under the agreement “ fair book value ” of the stock of the deceased is to be arrived at by ascertaining the value or net worth of all the assets and deducting therefrom the liabilities. Duncan v. Landis, 106 Fed. Rep. 839. Cabbie v. Cabbie, 111 App. Div. (N. Y.) 426. National Waterworks Co. v. Kansas City, 62 Fed. Rep. 853.
The date when the value of the stock is to be determined-is definitely fixed by the agreement as of the time of the death of the deceased party. The contention of the defendant that the contract could not be performed until the appointment of an executor to represent the estate of the deceased, and that the value of the stock could not be determined until that time or until a reasonable time thereafter is not tenable; to hold that any time for the ascertainment of the value could be taken other than the date of the testator’s death would be contrary to the express terms of the agreement. The fact that the value of the assets increased after the testator’s death cannot vary or control the time agreed upon for fixing the value. Accordingly, the evidence that the value of the merchandise increased after June 9, 1921, and that the earnings of the corporation also increased after that date was inadmissible and should have been excluded. The cases of East Tennessee Land Co. v. Leeson, 183 Mass. 37, Arnold v. Maxwell, 230 Mass. 441, *229and similar cases are not pertinent to the facts in the case at bar.
The defendant’s contention that the good will of the business should have been taken into account in estimating the value of the stock cannot be sustained. There is no evidence in the record that it was of any value; if there had been such evidence, it could not have been considered as the parties did not include it in the agreement as an element to be taken into account.
It follows that the fair book value is to be determined as of June 9, 1921, the date of the testator’s death, and that such value due the defendant is $13,145.72, as found by the master.
The final decree, must stand.

So ordered.